
	

113 S713 IS: Rhode Island Fishermen's Fairness Act
U.S. Senate
2013-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 713
		IN THE SENATE OF THE UNITED STATES
		
			April 11, 2013
			Mr. Reed (for himself
			 and Mr. Whitehouse) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To amend the Magnuson-Stevens Fishery Conservation and
		  Management Act to add Rhode Island to the Mid-Atlantic Fishery Management
		  Council.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Rhode Island Fishermen's Fairness
			 Act.
		2.FindingsCongress makes the following
			 findings:
			(1)Rhode Island
			 fishermen participate in fisheries managed by the New England Fishery
			 Management Council (hereinafter referred to as the NEFMC) and
			 the Mid-Atlantic Fishery Management Council (hereinafter referred to as the
			 MAFMC).
			(2)Rhode Island
			 currently has voting membership on the NEFMC under the Magnuson-Stevens Fishery
			 Conservation and Management Act but does not have voting membership on the
			 MAFMC.
			(3)Rhode Island
			 lands more MAFMC-managed stocks than any other MAFMC member except the State of
			 New Jersey.
			(4)A higher
			 percentage of Rhode Island’s commercial landings (by weight or value)
			 traditionally have come from species that are managed by the MAFMC as compared
			 to species managed by NEFMC.
			(5)MAFMC has found
			 that Rhode Island’s circumstance parallels that of Florida and North Carolina,
			 which each have voting membership on two different fishery management
			 councils.
			3.Addition of
			 Rhode Island to the Mid-Atlantic Fishery Management CouncilSection 302(a)(1)(B) of the Magnuson-Stevens
			 Fishery Conservation and Management Act (16 U.S.C. 1852(a)(1)(B)) is
			 amended—
			(1)by inserting
			 Rhode Island, after States of;
			(2)by inserting
			 Rhode Island, after except North
			 Carolina,;
			(3)by striking
			 21 and inserting 23; and
			(4)by striking
			 13 and inserting 14.
			
